Citation Nr: 1453988	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  08-35 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for right papilloma. 

2.  Entitlement to service connection for tinnitus, to include on a secondary basis. 

3.  Entitlement to service connection for sleep apnea, to include on a secondary basis. 

4.  Entitlement to service connection for sinusitis, to include on a secondary basis. 

5.  Entitlement to service connection for bilateral hearing loss disability, to include on a secondary basis. 

6.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and to include on a secondary basis.




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active military duty from January 1966 to January 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The Veteran testified before the undersigned Veterans Law Judge at a hearing at the Board's office in Washington, D.C. in January 2011.  A transcript of the hearing is of record.

When this case was before the Board in March 2011, it was decided in part and remanded in part.  The Board remanded the case again in September 2013 and it now returns for further appellate action.  

The psychiatric disability claim has been expanded to include on a secondary basis, based on the Informal Hearing Presentation submitted by the authorized representative in October 2014.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Papilloma, Sinusitis, Sleep Apnea, Hearing Loss, and Tinnitus

The Veteran maintains that he developed a right papilloma as a result of chemical exposure from his duties as a printer in service.  His service personnel records show that his military occupational specialty was offset pressman.  Post-service medical evidence shows that he underwent surgery in October 2005 for an inverted, right papilloma.  The Veteran has submitted a March 2006 statement from Dr. P, indicating that the, "proposed etiologies of [the Veteran's right papilloma] include airborne pollutants, industrial carcinogens, & viral [infections] (esp. human papilloma virus)." He also submitted an Environmental Protection Agency Fact Sheet which addresses toxic printing chemicals and their effects.  

The Board in its March 2011 remand directed that the Veteran be afforded a VA examination to determine the etiology of the right papilloma.  The requested examination was performed in September 2011 and the examiner reviewed the Veteran's pertinent history.  The VA examiner recognized two papillomas, an inverted papilloma in the right sinus, which was surgically resected in October 2005, and a small papilloma in the right lower eyelid.  The examiner opined that the two papillomas were not related to each other, and opined that the right eyelid papilloma was not at least as likely as not due to active duty.  Regarding the right sinus papilloma, the examiner conceded a lack of expertise to comment on any etiologic relationship between the Veteran's exposure to chemicals while on active duty and the development of that papilloma.  Thus, the etiology opinion for the right sinus papilloma, which was the focus of the Veteran's claim and the Board's March 2011 remand of that issue, had yet to be obtained, necessitating a new examination.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, based on September 2013 remand instructions, the Veteran was afforded a VA examination in November 2013 to address the nature and etiology of his right maxillary papilloma and his sinusitis.  The examiner noted that the Veteran worked as a cartographer in service which included work developing pictures, with associated chemical exposures which the Veteran believed may have caused his claimed conditions.  The examiner noted that the Veteran was treated in service for a reported ten-day history of sinus congestion, itchy eyes, and rhinorrhea, but that this resulted in a diagnosis of allergic rhinitis.  The VA examiner concluded that there was no record of treatment for chronic sinusitis in service and there was no evidence of chronic sinusitis following service until after the Veteran underwent surgery in October 2005 for removal of his right maxillary papilloma.  The examiner thereby concluded that the Veteran's chronic sinusitis was unrelated to service, explaining that had the chemical exposures in service been hazardous, it would have resulted in manifestations then such as chronic sinusitis, but it did not.  

The Board finds the November 2013 medical opinion to be both incomplete and lacking in adequate rationale.  The examiner failed to address the likelihood that the chemical exposures in service caused the right maxillary papilloma and the likelihood that this in turn caused his chronic sinusitis status post excision of the papilloma.  The examiner was specifically instructed by the Board's remand to address the likelihood that the right papilloma was etiologically related to service, and hence the examiner did not fulfill the remand requirements, necessitating a new examination.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran claimed service connection for sinusitis, sleep apnea, hearing loss, and tinnitus all as secondary to claimed right maxillary papilloma.  Because the claims of secondary service connection are inextricably intertwined with the claim for service connection for right papilloma, appellate consideration of those matters is once again deferred pending resolution of the claim seeking service connection for right papilloma.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991). 




Psychiatric Disability, to include PTSD

The Veteran's claim for service connection for PTSD has been developed by actions taken including pursuant to the prior Board remands in March 2011 and September 2013, and this remand does not additionally address specifically the PTSD aspect of the psychiatric disorder claim.  Rather, in the Informal Hearing Presentation very recently submitted by the Veteran's authorized representative, it is contended that other psychiatric disorders have been diagnosed, including anxiety disorder and depressive disorder.  The authorized representative asserted that these psychiatric disorders should be considered on a secondary basis, as related to any service-connected disorder.  The representative contended that a VA examination was thus in order.  However, the Veteran is not currently service connected for any disability.  

Based on this secondary service connection theory of entitlement, the claim for service connection for any psychiatric disability is now inextricably intertwined with the other service connection claims on appeal.  Therefore, the Board also will defer its decision on the psychiatric claim pending the resolution of the other appealed claims.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claims.

2.  Thereafter, obtain an addendum opinion from the VA examiner who conducted the examination in November 2013 addressing the Veteran's claimed right maxillary papilloma, sinusitis, sleep apnea, tinnitus, and hearing loss.  The examiner must review all pertinent evidence of record.  The examiner must then provide an addendum opinion concerning whether there is a 50 percent or better probability that the Veteran's right maxillary papilloma was etiologically related to the Veteran's active service, to include his use of chemicals while working as an offset printer or as a cartographer in service.  The examiner should address the March 2006 statement from Dr. P and the Environmental Protection Agency Fact Sheet discussed above. 

The examiner must then provide opinions, separately for the claimed sinusitis, sleep apnea, tinnitus, and hearing loss, whether there is a 50 percent or better probability that the disability was caused or permanently worsened by the right maxillary papilloma.  

The supporting rationale must be provided for all opinions expressed.  If the examiner is unable to provide a requested opinion, he or she should explain why.  

If the November 2013 examiner is not available, all pertinent evidence of record should be reviewed by another physician with sufficient expertise who should be requested to provide the requested opinions with supporting rationale.  Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should undertake any other development it determines to be warranted. 

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



